
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2661
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 16, 2009
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  increase the penalty for violations of section 119 (relating to protection of
		  individuals performing certain official duties), and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Court Security Enhancement Act of
			 2009.
		2.Increase of
			 penaltySection 119(a) of
			 title 18, United States Code, is amended by striking 5 years and
			 inserting 10 years.
		3.Resolving a
			 workload requirement for senior judge participation in court
			 governanceSection 631(a) of
			 title 28, United States Code, is amended by striking (including any
			 judge in regular active service and any judge who has retired from regular
			 active service under section 371(b) of this title, when designated and assigned
			 to the court to which such judge was appointed).
		
	
		
			Passed the House of
			 Representatives June 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
